Appeal from a determination of the Commissioner of Agriculture and Markets which denied petitioner’s application for an extension of his milk dealer’s license. The denial was made after an administrative hearing at which testimony was taken. Petitioner holds a milk dealer’s license for the village of Union Springs, Cayuga County, and he filed an application for an extension of this license permitting him to sell milk wholesale and retail in the towns of Springport and Ledyard in the same county. The population of the town of Ledyard is 866 and two dealers, -other than petitioner, are licensed to do business there. The population of the town of Springport, exclusive of the village of Union Springs where petitioner is already licensed, is 577; and one dealer other than *921petitioner is already licensed ■ in the unincorporated area of the town. The respondent commissioner found that the towns for which petitioner desires an extension of his license are now adequately served, and that to grant the extension requested would tend to a destructive competition that would not be in the public interest. The record indicates that this finding on the part of the commissioner is supported by a preponderance of the testimony. The commissioner also found that petitioner had violated section 258-c of the Agriculture and Markets Law in that he had made deliveries of milk in areas for which he was not licensed. There is some proof to sustain this finding but it is unnecessary to determine whether it is supported by a preponderance of the testimony. Determination unanimously confirmed, without costs. Present — Foster, P. J., Coon, Halpern,' Zeller and Gibson, JJ.